DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 31, 2020. 
Claims 1-19 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving situation recognizer”, “deceleration profile generator”, and “corrector” of claims 1 and 10-11. 
Claims 1 and 10-11 recites a “driving situation recognizer” as a generic placeholder, “recognizing… a vehicle stop situation” is the functional language, and no structural modifier stated in the claims. 
Claims 1 and 10-11 recites a “deceleration profile generator” as a generic placeholder, “generating… a nth-order (n being a natural number equal to or greater than three) polynomial-based deceleration profile” is the functional language, and no structural modifier stated in the claims. 
Claims 1 and 10-11 recites a “corrector” as a generic placeholder, “correcting… the nth-order polynomial-based deceleration profile” is the functional language, and no structural modifier stated in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “driving situation recognizer”, “deceleration profile generator”, and “corrector”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder terms “driving situation recognizer”, “deceleration profile generator”, and “corrector”, and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. 
Claim limitations “driving situation recognizer”, “deceleration profile generator”, and “corrector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the “driving situation recognizer”, “deceleration profile generator”, and “corrector”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambou (US 9358962 B2) in view of Choi (JP 2019085017 A). 
Regarding claims 1-3 and 10-13:
With respect to claims 1 and 10-11, Zambou teaches: 
recognizing, by a driving situation recognizer, a vehicle stop situation based on environment information around the vehicle; (“realizes comfortable and targeted regulation of the stopping process of a vehicle within a predefined target distance or by a predefined distance point in the range of low vehicle speeds.” (col 5, lines 30-33), “it is expedient for the target distance to be defined and/or adapted as a function of the present driving situation (such as, for example, heavy inner-city traffic at rush hour) and prevailing environmental conditions (such as, for example, rain).” (col 4, lines 5-10)) 
when the vehicle stop situation is recognized, generating, by a deceleration profile generator, a nth-order (n being a natural number equal to or greater than three) polynomial-based deceleration profile having a plurality of inflection points; (“the relationship between deceleration and/or traveling speed and the traveling distance covered to be regulated on the basis of a predefined mathematical function, in particular a third-order to eighth-order polynomial” (col 3, lines 35-38)). A polynomial equation that is third order or higher will have inflection points. 
executing, by a controller, braking of the vehicle based on the corrected nth-order polynomial-based deceleration profile; (“The result is evaluated and a suitable stopping trajectory and the necessary measures are determined such that, at all times, the stopping distance regulation takes place within the comfortable region A. The evaluation or the determined stopping trajectory is supplied to the components of the regulation structure, whereupon said components adapt parameters, for example.” (col 9, lines 4-10), “By virtue of the fact that the brake control unit and the surroundings control unit are connected to one another via a vehicle data bus, said control units are capable of braking the vehicle in accordance with the method according to the invention.” (col 4, lines 58-62)) This shows that the deceleration profile is adapted based on the situation, then braking of the vehicle is executed by the control unit. 
However, Zambou does not teach, but Choi teaches: 
correcting, by a corrector, the nth-order polynomial-based deceleration profile by setting at least one of a response time of a decelerator, a mass of the vehicle during driving or a deceleration performance of a brake to a control variable; (“when the braking control is performed such that the speed of the vehicle follows the target deceleration profile when the automatic stop condition is satisfied, the resistance parameter obtained by the first correction unit, and the second correction. The transfer function of the control unit is corrected based on the inertia parameter obtained by the unit. The transfer function of the control unit is corrected based on the inertia parameter obtained by the unit… The inertia parameter is a parameter related to the inertia of the vehicle including the weight of the vehicle, and is determined based on the transfer function corrected by the first correction unit so as to minimize the deviation between the speed and the target deceleration profile.” [0008]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system with Choi’s deceleration parameters because “since the period and accuracy required for the sequential calculation can be improved, accurate and responsive braking control can be realized even under a situation such as an emergency stop.” [0028] 

With respect to claims 2 and 12, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Zambou and Choi teaches the deceleration system of claims 1 and 11. Zambou does not teach, but Choi further teaches wherein, in generating the nth-order polynomial-based deceleration profile, an initial slope of the nth-order polynomial-based deceleration profile is determined based on at least one of a driving speed of the vehicle, a target braking distance, or a coefficient of friction of a road surface on which the vehicle is traveling; (“when the braking control is performed such that the speed of the vehicle follows the target deceleration profile when the automatic stop condition is satisfied, the resistance parameter obtained by the first correction unit, and the second correction. The transfer function of the control unit is corrected based on the inertia parameter obtained by the unit. The transfer function of the control unit is corrected based on the inertia parameter obtained by the unit. Here, the resistance parameter is a parameter related to the traveling resistance of the vehicle including the road surface condition such as the slope and the friction of the traveling path, and is obtained based on a change in speed in a predetermined period after the establishment of the automatic stop condition. The inertia parameter is a parameter related to the inertia of the vehicle including the weight of the vehicle, and is determined based on the transfer function corrected by the first correction unit so as to minimize the deviation between the speed and the target deceleration profile.” [0008]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system with Choi’s deceleration parameters because “since the period and accuracy required for the sequential calculation can be improved, accurate and responsive braking control can be realized even under a situation such as an emergency stop.” [0028] 

With respect to claims 3 and 13, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 2 and 12.  
The combination of Zambou and Choi teaches the deceleration system of claims 2 and 12. Zambou further teaches: 
a first inflection point at which a deceleration has a local maximum value at a first time; (“the vehicle is braked proceeding from a non-zero initial speed, a non-zero braking deceleration is required, which must be decreased to zero during the stopping process. Thus, for the stopping distance regulation, an optimum acceleration profile is required which has a finite initial value that decreases to zero toward the end of the regulation. With regard to comfort, this solution entails an acceleration profile with non-zero jerk which remains either at or below the comfort limit and which is decreased continuously, so as to maintain comfort, during the regulation.” (col 7, lines 63 – col 8, lines 1)), when the vehicle stops after deceleration, or when there is zero acceleration, there is a first inflection point in the acceleration profile. 
a second inflection point at which the deceleration has a local minimum value at a second time later than the first time; (“If a fixed time period T_End is predefined, such as is the case with a stop-and-go function according to the prior art, then constant jerk can be realized exactly with an acceleration profile 406 from a_0 to zero. However, not all real stopping processes can be covered by said acceleration profile, such that in most cases, there is a considerable step change in acceleration at the end of the stopping process. Such abrupt changes in acceleration, such as arise for example in the profiles 404 and 405, are very uncomfortable.” (col 8, lines 6-14), “It is preferable for the relationship between deceleration and/or traveling speed and the traveling distance covered to be regulated on the basis of a predefined mathematical function, in particular a third-order to eighth-order polynomial.” (col 3, lines 35-38)). When the acceleration returns to zero after decelerating, then there is a second inflection point in a third-order or higher polynomial that represents the acceleration profile. 

Claim(s) 4-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambou (US 9358962 B2) in view of Choi (JP 2019085017 A) in view of Schroeder (US 20190168722 A1). 
Regarding claims 4-9 and 14-19: 
With respect to claims 4 and 14, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou further teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the response time of the decelerator is greater than a first reference value, the nth-order polynomial-based deceleration profile is corrected so as to shift a position of the first inflection point to a time earlier than the first time; (“The emergency brake assistant is therefore intended to initiate the emergency braking operation at the optimal trigger time. Whether this succeeds depends substantially on the system response, thus on the real deceleration behaviour of the motor vehicle in the event of an emergency braking operation to the predetermined emergency braking profile.” [0004], “The brake control system can further be adapted to receive brake pressure data from at least one vehicle sensor associated with the motor vehicle, and to carry out the determination of the actual braking profile on the basis of one or more deceleration values determined from the environmental data or/and on the basis of one or more brake pressure values of the motor vehicle determined from the brake pressure data.” [0012],  “In this case the brake control system can be adapted to replace the determined trigger time by a first fixed trigger time if the determined trigger time lies temporally before the first fixed trigger time” [0015]) This shows that based on the reliability of the system and other environmental factors, which is comparable to the response time value, the system can adapt the braking trigger time to earlier than the original acceleration profile. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s optimized braking based on reliability because (“The first and second fixed trigger times can serve here as the earliest and latest possible trigger times, in order in particular to improve the functional safety of the occupants of the motor vehicle.” See Schroeder [0016]). 

With respect to claims 5 and 15, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou further teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the response time of the decelerator is less than a first reference value, the nth-order polynomial-based deceleration profile is corrected so as to shift a position of the first inflection point to a time later than the first time; (“The emergency brake assistant is therefore intended to initiate the emergency braking operation at the optimal trigger time. Whether this succeeds depends substantially on the system response, thus on the real deceleration behaviour of the motor vehicle in the event of an emergency braking operation to the predetermined emergency braking profile.” [0004], “The brake control system can further be adapted to receive brake pressure data from at least one vehicle sensor associated with the motor vehicle, and to carry out the determination of the actual braking profile on the basis of one or more deceleration values determined from the environmental data or/and on the basis of one or more brake pressure values of the motor vehicle determined from the brake pressure data.” [0012], “In this case the brake control system can be adapted… to replace the determined trigger time by a second fixed trigger time if the determined trigger time lies temporally after the second fixed trigger time.” [0015]) This shows that based on the reliability of the system and other environmental factors, which is comparable to the response time value, the system can adapt the braking trigger time to later than the original acceleration profile.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s optimized braking based on reliability because (“The first and second fixed trigger times can serve here as the earliest and latest possible trigger times, in order in particular to improve the functional safety of the occupants of the motor vehicle.” See Schroeder [0016]). 

With respect to claims 6 and 16, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou further teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the mass of the vehicle is less than a second reference value, the nth-order polynomial-based deceleration profile is corrected so as to shift a position of the second inflection point to a time earlier than the second time; (“The brake control system 30 can carry out the determination of the braking correction value not only for a single, but also for several ACC braking operations… This takes account of the circumstance that all prevailing driving conditions exert influence on a braking operation. For example, let there be cited here the wear of brakes and/or tyres and/or of other components of the brake system of the own vehicle 10, a change in the road surface friction coefficient on account of changing road surface (gravel, concrete, leaves) or changing weather conditions (sun, rain, ice) as well as a change in the vehicle mass due to high or low loading.” [0054]). This shows that the vehicle mass is a factor in determining a corrected braking action. It would be reasonable to assume that when the mass of the vehicle is considered light, less deceleration and less time is needed to stop the vehicle, therefore the second inflection point would be set to an earlier time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s braking conditions because (“the determination of this emergency braking profile normally takes place, however, on test vehicles under (ideal) laboratory conditions with brakes and tyres as new and under the assumption of a high road friction coefficient and a low loading of the vehicle, the driving conditions prevailing at the trigger time, such as road composition, weather conditions, any vehicle component wear, situation-related vehicle weight and other factors are not known and are thus left out of consideration.” See Schroeder [0004]). 

With respect to claims 7 and 17, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou further teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the mass of the vehicle is greater than a second reference value,  the nth-order polynomial-based deceleration profile is corrected so as to shift a position of the second inflection point to a time later than the second time; (“The brake control system 30 can carry out the determination of the braking correction value not only for a single, but also for several ACC braking operations… This takes account of the circumstance that all prevailing driving conditions exert influence on a braking operation. For example, let there be cited here the wear of brakes and/or tyres and/or of other components of the brake system of the own vehicle 10, a change in the road surface friction coefficient on account of changing road surface (gravel, concrete, leaves) or changing weather conditions (sun, rain, ice) as well as a change in the vehicle mass due to high or low loading.” [0054]). This shows that the vehicle mass is a factor in determining a corrected braking action. It would be reasonable to assume that when the mass of the vehicle is considered heavy, more deceleration and time is needed to stop the vehicle, therefore the second inflection point would be set to a later time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s braking conditions because (“the determination of this emergency braking profile normally takes place, however, on test vehicles under (ideal) laboratory conditions with brakes and tyres as new and under the assumption of a high road friction coefficient and a low loading of the vehicle, the driving conditions prevailing at the trigger time, such as road composition, weather conditions, any vehicle component wear, situation-related vehicle weight and other factors are not known and are thus left out of consideration.” See Schroeder [0004]). 

With respect to claims 8 and 18, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou and Choi does not teach, but Schroeder teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the deceleration performance of the brake is less than a third reference value, the nth-order polynomial-based deceleration profile is corrected so as to increase the initial slope; (“For example, braking correction values can be determined according to the scheme described (or parts thereof) for all ACC braking operations (or also for a certain partial number thereof) that the own vehicle 10 executes, prompted by the brake control system 30. This makes possible the formation of a degree of confidence, thus of a factor, that determines the extent to which the braking correction value or values determined are still representative of a current driving situation of the own motor vehicle 10, in which an emergency braking operation is to be triggered by the brake control system 30.” [0054], “The brake control system can further be adapted to receive brake pressure data from at least one vehicle sensor associated with the motor vehicle, and to carry out the determination of the actual braking profile on the basis of one or more deceleration values determined from the environmental data or/and on the basis of one or more brake pressure values of the motor vehicle determined from the brake pressure data.” [0012]). This shows that the system takes into account the reliability of the brakes to determine the acceleration profile, therefore capable of compensating for insufficient brake pressure depending on the deceleration performance of the brake. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s braking conditions so (“The target braking profile can include one or more deceleration values or values connected thereto such as brake pressure values, which guarantee a suitable deceleration of the motor vehicle during an ACC braking operation.” See Schroeder [0008]). 

With respect to claims 9 and 19, Zambou in combination with Choi, as shown in the rejection above, discloses the limitations of claims 3 and 13.  
The combination of Zambou and Choi teaches the deceleration system of claims 3 and 13. Zambou and Choi does not teach, but Schroeder teaches wherein, in correcting the nth-order polynomial- based deceleration profile, when the deceleration performance of the brake is greater than a third reference value, the nth-order polynomial-based deceleration profile is corrected so as to decrease the initial slope; (“The brake control system can further be adapted to receive brake pressure data from at least one vehicle sensor associated with the motor vehicle, and to carry out the determination of the actual braking profile on the basis of one or more deceleration values determined from the environmental data or/and on the basis of one or more brake pressure values of the motor vehicle determined from the brake pressure data.” [0012]). This shows that the system takes into account the reliability of the brakes to determine the acceleration profile, therefore capable of compensating for excessive brake pressure depending on the deceleration performance of the brake.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Zambou’s deceleration system and Choi’s deceleration parameters with Schroeder’s braking conditions so (“The target braking profile can include one or more deceleration values or values connected thereto such as brake pressure values, which guarantee a suitable deceleration of the motor vehicle during an ACC braking operation.” See Schroeder [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662